Citation Nr: 0632313	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  00-03 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to dependents' educational assistance 
pursuant to Chapter 35 of title 38 of the United States Code.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the appellant's 
claim is currently with the VARO in New Orleans, Louisiana.  

In April 2001, the appellant testified before a Veterans Law 
Judge in Washington, D.C.  That Veterans Law Judge is no 
longer at the Board, so the appellant was offered opportunity 
to appear at another hearing.  In July 2006, the appellant 
testified before the undersigned Veterans Law Judge.  
Transcripts of both hearings are associated with the record.  

The Board notes that the veteran's brother has alleged that 
the appellant and the veteran were not legally married at the 
time of the veteran's death.  A review of the claims file 
reflects that both the appellant and the veteran had 
previously been married.  State court documents, the 
authenticity of which the Board has no reason to doubt, 
reflect legal dissolution of both the appellant's and 
veteran's previous marriages prior to the appellant and 
veteran marrying in April 1987.  The record does not 
otherwise reflect that the appellant has remarried.  As such, 
the Board finds for purposes of this appeal that the 
appellant was the veteran's legal spouse at the time of his 
death.  See 38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2006).

As a final preliminary matter, the Board notes that during 
the course of the appellant's appeal, a power-of-attorney 
(POA) had been granted in favor of The American Legion.  That 
POA was revoked in November 1999.  Later the appellant 
granted a POA in favor of a private attorney, which she 
subsequently revoked in March 2006.  As such, the appellant 
is now unrepresented.  

(The decision below addresses the appellant's claim of 
service connection for the cause of the veteran's death.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999.  

2.  The cause of the veteran's death was chronic obstructive 
pulmonary disease (COPD).  Organic brain syndrome (OBS) was a 
significant condition contributing to his death but not 
resulting in the underlying cause. 

3.  At the time of his death, the veteran's service-connected 
disabilities included incomplete paralysis and neuralgia of 
the infraorbital trigeminal nerve, rated as 30 percent 
disabling; blindness in the left eye with strabismus and 
glaucoma, rated as 30 percent disabling; fracture of the left 
tripoid area with residual depression of the left malar 
region and mild facial asymmetry, rated as noncompensably 
disabling; and status-post septorhinoplasty for nasal airway 
obstruction, rated as noncompensably disabling.  The 
veteran's combined rating was 50 percent and he was in 
receipt of special monthly compensation (SMC) for loss of use 
of his left eye.  

4.  Neither the veteran's COPD nor his OBS is attributable to 
his military service and was not caused or made worse by any 
service-connected disability.  

5.  No service-connected disability substantially or 
materially contributed to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for service 
connection for cause of the veteran's death has been 
accomplished.  

In this respect, through a December 2001 notice letter, the 
RO notified the appellant of the legal criteria governing her 
claim and the evidence that had been considered in connection 
with her claim.  After the December 2001 notice letter, she 
was afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received notice of the 
information and evidence needed to substantiate her claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  The RO also advised the 
appellant that she could submit evidence in her possession 
pertinent to her claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Although the claimant was not provided with notice 
of downstream elements, such as the criteria for effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), these downstream issues are not now before the Board.  
Consequently, remand of the issue decided herein is not 
necessary to address notice requirements relative to 
downstream issues that have not been placed before the Board.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal for service connection for cause of the veteran's 
death.  The veteran's service medical records are associated 
with the file, as are a large number of post-service VA and 
private treatment records.  Additionally, the RO has obtained 
medical opinions with respect to the appellant's claim.  The 
appellant has not alleged that there is any outstanding 
medical evidence that needs to be obtained.  

In this regard, in a report of a May 1995 VA 
neuropsychological evaluation, the veteran was noted as 
receiving disability benefits from the Social Security 
Administration (SSA).  It appears that such benefits were 
based on the veteran's then diagnosed schizophrenia.  The 
claims file reflects a large number of clinical records 
associated with the veteran's treatment for schizophrenia 
prior to May 1995.  It would appear that those medical 
records that are associated with the veteran's SSA 
determination are the same records currently associated with 
the claims file.  As such, any further development to obtain 
any available records on which the veteran's SSA disability 
benefits were based, is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

The appellant alleges various theories as to why she is 
entitled to the benefits at issue as a result of the 
veteran's death.  As noted above, according to his official 
certificate of death, the veteran's immediate or primary 
cause of death was COPD.  Another significant condition also 
listed on the death certificate as contributing to the 
veteran's death, but not resulting in the underlying cause, 
was OBS.

During her April 2001 Board hearing in Washington, D.C., the 
appellant alleged that the veteran's death from COPD was the 
result of his chronic smoking ("nicotine dependence"), and 
that he had acquired the chemical addiction to nicotine as a 
result of excessive smoking due to the need to self-medicate 
his psychotic symptoms.  The psychotic symptoms were 
reportedly a residual of a claimed traumatic brain injury 
(TBI) in service in May 1962.  Additionally, the appellant 
alleged during her hearing that the veteran had developed OBS 
also as a residual of the claimed TBI.  In this regard, 
service and post-service medical records reflect that the 
veteran was apparently struck in the face by the tailgate of 
a dumpster truck.  

In support of her claim, the appellant submitted medical 
treatise evidence during the hearing discussing the high 
prevalence of smoking in patients with schizophrenia, 
suggesting that this may represent an attempt to self-
medicate symptoms of the illness.  The medical treatise 
evidence also discussed the various neuropsychiatric sequelae 
of patients who had sustained a TBI.  Such sequelae included 
cognitive deficits, mood disorders, anxiety disorders, 
psychosis, apathy, behavior dyscontrol disorder, and various 
other symptoms such as sleep disturbances or headaches.  The 
appellant has since submitted additional evidence on 
dementia, TBI, and OBS she obtained from Internet sources.  

With regard to the appellant's contention that the veteran's 
facial trauma suffered in service in May 1962, resulted in a 
TBI which in turn led to OBS, dementia, and/or psychosis, 
both a VA staff psychiatrist and private physician have 
opined that the veteran's OBS, dementia, and/or psychosis 
played a significant role in his ultimate death.  

A review of the veteran's service medical records reflects a 
May 1962 Fort Knox emergency treatment note in which it was 
reported that the veteran had fallen and struck his left eye.  
Physical examination at that time revealed chemosis with 
edema of the eye lids but good vision.  An associated X-ray 
revealed tripod fractures of the left facial bones, to 
include the zygomatic arch and maxillary sinus.  

Thereafter, in October 1962, the veteran was discharged from 
service under dishonorable conditions (In 1979, the service 
department upgraded the veteran's discharge to under 
honorable conditions (General)).  A psychiatric evaluation at 
that time, some five months after the facial trauma, 
revealed, in particular, that the veteran was mentally able 
to distinguish right from wrong and to adhere to the right.  
He was mentally able to understand the nature of the military 
board proceedings, and there was no physical or mental defect 
warranting medical separation.  A Report of Medical History, 
dated that same month, reflects the veteran's report that he 
never had, or did he have at the time, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or epilepsy or fits.  An October 1962 Report of 
Medical Examination was negative for any physical or mental 
disabilities.  

Post-service medical evidence includes a report of a 
September 1979 VA examination, in which the veteran reported 
having been knocked unconscious as a result of the in-service 
trauma he incurred to his face.  In addition to complaints 
concerning his vision and facial pain, the veteran also 
reported headaches, nervousness, dizziness, weakness, and 
loss of balance.  An associated neurologic evaluation of the 
veteran revealed a lack of mental status abnormality, and 
there was no speech or performance defect found.  The 
physician's impression was normal neurological examination.  
Additionally, October 1982 and October 1992 
electroencephalograms (EEG) as well as a February 1992 
computed tomography (CT) scan of the veteran's brain were all 
reported as normal.  

Thereafter, a report of September 1994 VA psychiatric 
examination reflects the veteran's reported history of being 
knocked unconscious in May 1962 due to his in-service facial 
trauma.  The veteran also reported that in August 1962 he 
began to experience auditory and visual hallucinations and 
was seen by psychiatrists at Fort Monmouth, New Jersey, for 
complaints of diminished concentration as well as auditory 
and visual hallucinations.  The examiner noted that the 
veteran gave a 32-year history of dementia due to head 
injury.  In a January 1995 addendum, the examiner noted that 
in reviewing the veteran's claims file, the veteran had a 
long history of documented schizophrenia.  The examiner 
opined that it appeared more than likely that the veteran's 
head injury did not clearly cause his symptoms of 
hallucinations.  The examiner's diagnosis was paranoid 
schizophrenia.   

In the above-noted report of a May 1995 VA neuropsychological 
evaluation, the examiners noted the veteran's report of 
having suffered a closed head injury with skull fracture and 
loss of vision in his left eye.  The veteran also reported 
that since the time of the facial trauma he had suffered from 
a seizure disorder and that he was taking Dilantin.  The 
veteran reported an average of 2-3 seizures a year.  The 
veteran also reported being sent to Fort Monmouth for testing 
from July to September of 1962, but had been unable to obtain 
those records and did not recall the nature of the testing.  
Following his VA neuropsychological testing, the veteran was 
noted by the examiner to have impaired neuropsychological 
functioning.  The examiner also noted that the veteran did 
not present in a manner that was suggestive of schizophrenia.  
The impression was dementia with psychosis due to head trauma 
with no evidence of schizophrenia.  

In this case, the examiners who evaluated the veteran in May 
1995 did not review the veteran's claims file, in particular, 
the veteran's service medical records.  The Board is 
nevertheless mindful that it may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See e.g., Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  As is reflected 
above, the veteran's service medical records do not reflect 
diagnosis or treatment for a closed head injury with skull 
fracture, or for neuropsychiatric sequelae.  Likewise, the 
claims file reflects that in July 1981 the veteran was 
prescribed Dilantin, an anticonvulsive medication, for 
persistent discomfort in the left intraorbital area, not 
seizures.  

Additionally, it was reported in November 1987 by a physician 
that any seizure-like symptoms the veteran may have 
experienced were suspected to be the result of the drug 
Haldol.  Diagnostic testing of the veteran in May 1995 did 
not reveal evidence of seizure activity.  While the veteran 
was noted as having a seizure disorder in an August 1995 VA 
discharge summary, the diagnosis of seizure disorder appears 
to be based on the veteran's reported past medical history.  
While hospitalized, the veteran was not treated for seizures.  

Furthermore, the veteran's reports of having been evaluated 
for auditory and visual hallucinations as well as diminished 
concentration are inconsistent.  In a January 1977 letter to 
the RO, some 15 years after his discharge from service, the 
veteran reported the following:  

After my accident 15 May 1962 there are periods 
of time [I] am not certain about.  I know after 
completing my Basic Training [I] was sent to 
[Fort] Monmouth, New Jersey to electronics 
school.  [B]ut there are periods while [I] was 
stationed there that [I] can not recall to this 
date. . . . The only thing that [I] can recall 
during [August] to [October] 1962 is that [I] 
was in Ireland Army Hospital awaiting a medical 
discharge.  

As noted above, in the report of a September 1994 
examination, the veteran reported that in August 1962 he 
began to experience auditory and visual hallucinations and 
was seen by psychiatrists at Fort Monmouth for complaints of 
diminished concentration as well as auditory and visual 
hallucinations.  In the report of a May 1995 examination, the 
veteran reported that he was sent to Fort Monmouth for 
testing from July to September of 1962, but could not recall 
the nature of the testing.  The Board notes that in September 
1979, the National Personnel Records Center in St. Louis 
informed the RO that a search of clinical records for the 
year 1962 from Ireland Army Hospital (Fort Knox) and from 
Patterson Army Hospital (Fort Monmouth) had failed to produce 
any records associated with the veteran.  

Subsequent medical records associated with the veteran's 
hospitalization, examination and/or treatment, up to his 
death in May 1999, continued to reflect findings of OBS, 
dementia, and/or psychosis secondary to a TBI in service-
referring to the incident in May 1962.  However, a number of 
the conclusions noted in those medical records appear to be 
based on the findings of the May 1995 VA neuropsychiatric 
evaluation or the veteran's reported history, without any 
apparent independent review of the veteran's claims file or 
service medical records.  

In particular, a report of June 1995 VA psychiatric 
evaluation reflects the examiner's note of the veteran 
reportedly having suffered significant brain damage from his 
facial trauma in service.  The examiner also noted the 
veteran's report of suffering from seizures since that time 
and that he was taking Dilantin to control the seizures.  The 
examiner agreed with the May 1995 VA neuropsychological 
assessment that the veteran's dementia and hallucinations 
were more likely secondary to the head injury in service.  
Likewise, in an April 1998 statement, a VA staff psychiatrist 
at the VA Medical Center (VAMC) in Gulfport, Mississippi, 
reported that the veteran had a long history of cognitive 
impairment, and that neuropsychological testing conducted at 
that VAMC in May 1995 showed that his cognitive impairment 
was of such magnitude as to categorize him as demented.  The 
staff psychiatrist went on to note that the most appropriate 
diagnosis was dementia due to closed head trauma.  

Thus, in light of the medical evidence above, the Board has 
considered those favorable medical opinions that bear 
directly on the appellant's claim.  In this regard, in a 
January 2002 statement, a private physician noted that while 
he could not determine the veteran's exact cause of death 
from records he had been given by the appellant, there was no 
doubt in his mind that the dementia and organic brain 
syndrome contributed heavily to the veteran's death.  The 
Board notes that while the physician reported that the 
appellant had given him a large number of records to review, 
he cited specifically to the report of the May 1995 VA 
neuropsychological evaluation and the conclusion that the 
veteran had dementia with psychosis that was secondary to a 
previous head trauma.  

Additionally, a January 2002 statement from the VA staff 
psychiatrist at the Gulfport VAMC reflected that at the 
request of the appellant, he had reviewed the veteran's 
"medical/administrative records relative to the relationship 
between [the veteran's] mental disorder and his death."  The 
VA staff psychiatrist noted the veteran's service medical 
history with regards to the in-service facial trauma as 
follows:  

While on active duty/USA (15 May 62), [the 
veteran] sustained very significant closed head 
trauma (multiple facial fractures) by a Dempsey 
Dumpster, resulting in several [hours]of 
unconsciousness.  Soon []after the accident, 
problematic reality testing ensued in the form 
of auditory hallucinations and paranoia.  

The VA staff psychiatrist noted that the veteran's underlying 
medical problems had been COPD and hypertension with 
congestive heart failure.  Proper management of these 
diseases required the veteran's participation (pulmonary 
toiletry, position changes, ambulation, etc.), which were 
precluded by the dementia.  The VA staff psychiatrist 
concluded that the veteran's mental disorders (dementia and 
psychotic disorder both due to head trauma) significantly 
contributed to his death.  

In this case, the Board is unsure as to whether the private 
physician actually reviewed the veteran's service medical 
records given the lack of any discussion of such records.  
Likewise, the Board is unsure whether the veteran's "medical 
records" reviewed by the VA staff psychiatrist included 
service medical records.  While the Board has no reason to 
question either physician's opinion regarding the 
relationship between the veteran's OBS, dementia and/or 
psychosis and his death, the opinions otherwise lack 
probative value in that they fail to establish that the 
veteran's OBS, dementia, and/or psychosis were the result of 
a TBI due to the veteran's in-service facial trauma.  As 
previously reported, the service medical records do not in 
any way reflect that the veteran suffered a closed head 
injury or skull fracture in service.  Furthermore, if the VA 
staff psychiatrist did in fact review the veteran's service 
medical records, his reporting of the severity of the facial 
injury in May 1962 and its subsequent sequelae is 
inconsistent with the service record.  Furthermore, he does 
not otherwise explain the discrepancy between his report of 
the veteran's service medical history and the history as 
noted in the service medical records.  

With respect to unfavorable medical evidence, in January 
2002, a VA examiner reviewed the veteran's claims file, to 
include service medical records.  He indicated that the 
injury suffered by the veteran in service was limited to the 
facial bones and had not involved the brain.  He added that 
if there had been an injury to the brain, complications would 
have been noted early on within a few days, if not a few 
hours, of the accident.  An additional VA medical opinion was 
obtained in May 2003.  The examiner reported that he had 
reviewed the veteran's service and post-service records.  His 
conclusion was as follows:  

 . . . there is no medical basis for an 
association between the veteran having organic 
brain syndrome and the trauma sustained while 
in the service.  A review of the service record 
with documentation of the extent of injury at 
the time would not support medically[   ] [a] 
relationship between the organic brain syndrome 
and the trauma sustained at the time of injury.  

The Board finds in this case that the medical opinions of the 
VA examiners offered in January 2002 and May 2003, which were 
clearly based upon a review of the veteran's contentions, 
service medical records, and a full consideration of his 
claims file, are the more probative opinions on the question 
of whether the veteran did in fact incur a TBI in service and 
subsequently develop OBS with dementia and psychosis.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is the 
responsibility of VA adjudicators to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  

Here, both opinions are supported by the medical evidence in 
that the record does not reflect that the veteran suffered 
from any trauma-induced neuropsychiatric sequelae in service 
following his facial injury in May 1962.  His report of such, 
as noted above, has been inconsistent.  By the veteran's own 
account, he was well enough physically to complete basic 
training after the facial injury and was later sent to an 
Army electronics school.  Additionally, post-service medical 
evidence some 17 years after the in-service facial trauma, in 
September 1979, reflected a normal neurological evaluation.  
Diagnostic testing of the brain also revealed no abnormality.  

Thus, the Board finds that the negative opinion evidence is 
entitled to more weight on the question of whether the 
veteran incurred a TBI as a result of his in-service facial 
trauma in May 1962 thus causing OBS, dementia, and/or 
psychosis.  As the veteran is found not to have incurred a 
TBI as a result of his in-service facial trauma, even 
accepting that OBS, dementia and/or psychosis contributed 
significantly to the veteran's death, the weight of the 
competent evidence does not reflect that such disabilities 
are related to service, or the veteran's service-connected 
disabilities.  Therefore, it follows that the preponderance 
of the competent evidence weighs against the appellant's 
claim.  

As the medical evidence does not establish that the veteran 
suffered a TBI due to his facial trauma in service, and thus, 
his OBS, dementia, and/or psychosis are not related to 
service, the appellant's theory regarding a link between the 
veteran's COPD and chronic nicotine dependence to self 
medicate psychotic symptomatology must also fail.  Even so, a 
review of the medical evidence reflects that the only 
competent opinion regarding this issue weighs against the 
claim.  In this regard, in May 2003, a VA physician, 
following a review of the veteran's claims file, reported 
that the veteran had already developed a dependency to 
cigarettes at the time of his documented facial trauma in 
service in May 1962.  In this regard, the physician 
referenced the report of a May 1995 VA neuropsychological 
evaluation in which the veteran reported that he had been 
smoking since the age of 11.  Therefore, the Board finds a 
lack of any competent medical evidence linking the veteran's 
COPD to his period of active military service or to his 
service-connected disabilities.  See also 38 C.F.R. § 3.300 
(2006) (For claims received by VA after June 9, 1998 (the 
appellant filed her DIC claim in 1999), a disability or death 
will not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service).  

Additionally, the Board is aware of the appellant's 
contention that the COPD that caused the veteran's death was 
one of his service-connected disabilities.  The appellant 
apparently is under the mistaken impression that the 
veteran's status-post septorhinoplasty for nasal airway 
obstruction as a residual of his facial trauma in service, 
which she described as a service-connected "upper respiratory 
condition," is the same disability as the COPD that affected 
the veteran's lungs.  The Board notes that the veteran's 
service-connected nasal airway obstruction has never been 
etiologically related or otherwise medically associated with 
his COPD.  There is no suggestion by the evidence of record 
that any service-connected disability, such as the nasal 
airway obstruction, face fracture, left eye blindness, or 
facial nerve neuralgia contributed in any way to the 
veteran's demise.  None directly caused the veteran's death 
or indirectly led to or made worse the causes of his death.

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

While the Board does not doubt the sincerity of the 
appellant's beliefs regarding her claim for service 
connection for the cause of the veteran's death, as a lay 
person without the appropriate medical training or expertise, 
she simply is not competent to provide a probative opinion on 
a medical matter-such as the medical relationship between 
the veteran's death and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As such, 
the appellant's assertions, alone, while considered by the 
Board, cannot provide a basis for a grant of service 
connection for the cause of the veteran's death.  

Thus, under these circumstances, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.




REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has found that the January 21, 2000, amendment to 
38 C.F.R. § 3.22 to bar the "hypothetical" entitlement 
theory with respect to DIC claims made pursuant to 
38 U.S.C.A. § 1318 is not applicable to claims filed prior to 
that date.  In other words, the hypothetical entitlement 
theory must be considered and applied with respect to 
38 U.S.C.A. § 1318 DIC claims filed prior to January 21, 
2000.  On and after this date, hypothetical entitlement 
claims are not authorized.  See Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  

In this case, a review of the record, as noted above, 
reflects that the appellant filed her claim for DIC benefits 
in June 1999.  Thus, the hypothetical entitlement theory with 
respect her claim for DIC benefits under 38 U.S.C.A. § 1318 
must be considered.  This has not been accomplished by the 
RO.  Furthermore, the Court in Rodriguez also noted that 
failure to notify a claimant of the information or evidence 
necessary to substantiate a DIC claim based on the 
"hypothetical entitlement" theory was prejudicial error.  
See Rodriguez, 19 Vet. App. at 292-93.  Here, the Board finds 
that while the RO has provided proper VCAA notice pertaining 
to the appellant's claim for service connection for the cause 
of the veteran's death, it has not done so with respect to 
her DIC claim under 38 U.S.C.A. § 1318, to include a lack of 
any notification based on "hypothetical entitlement."  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

The Board also notes that with respect to the appellant's 
claim for dependents' educational assistance pursuant to 
Chapter 35, because the remand to provide notification of the 
provisions of the VCAA regarding the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318, may have a bearing on 
her claim for dependents' educational assistance pursuant to 
Chapter 35, it follows that, any Board action on that claim 
would, at this juncture, be premature.  Hence, the Board will 
defer consideration of that issue.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (to 
include based on the "hypothetical 
entitlement" theory) as required by 
Dingess, supra, should be specifically 
addressed.  

2.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the appellant, the RO should 
readjudicate the claims for DIC benefits 
under 38 U.S.C.A. § 1318 (to include 
"hypothetical entitlement) and for 
dependents' educational assistance 
pursuant to Chapter 35 of title 38 of the 
United States Code.  If any benefit 
sought is not granted, the appellant 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


